                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR17-0269-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    BRANDON BRANDRETH-GIBBS,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           On November 6, 2018, the Court ordered release of Defendant pursuant to a pretrial
18   diversion agreement. (Dkt. No. 71.) The Court continued trial to November 7, 2019 and set the
19   pretrial motions deadline as October 1, 2019. (Dkt. No. 71.) An evidentiary hearing on
20   revocation of Defendant’s pretrial diversion supervision is scheduled for October 15, 2019. (Dkt.
21   No. 87.) The Court hereby ORDERS that pretrial motions shall be filed no later than October 22,
22   2019.
23           DATED this 25th day of September 2019.
24                                                         William M. McCool
                                                           Clerk of Court
25

26                                                         s/Tomas Hernandez
                                                           Deputy Clerk

     MINUTE ORDER
     CR17-0269-JCC
     PAGE - 1
